 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7

 8

 9

10   DENNIS STEVEN RAY PARKER,                       CASE NO. C18-cv-5093 BHS

                             Plaintiff,              ORDER ADOPTING REPORT
11
            v.                                       AND RECOMMENDATION
12
     DANIEL WHITE, et al.,
13                           Defendant.
14

15
            This matter comes before the Court on the Report and Recommendation (“R&R”)
16
     of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 68. The Court
17
     having considered the R&R and the remaining record, and no objections having been
18
     filed, does hereby find and order as follows:
19
            (1)    The R&R is ADOPTED; and
20

21

22

23
     ORDER - 1
24
 1         (2)   Plaintiff’s Motion for Default, Dkt. 63, is DENIED; and

 2         (3)   The Clerk is directed to send copies of this Order to Plaintiff, counsel for

 3               Defendants, and to the Hon. David W. Christel.

 4         Dated this 19th day of March, 2019.

 5

 6

 7
                                             ABENJAMIN H. SETTLE
                                              United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 2
24
